            Case 2:21-cv-01274-APG-DJA Document 1 Filed 07/02/21 Page 1 of 7




1    Michael Kind, Esq.
2    Nevada Bar No.: 13903
     KIND LAW
3
     8860 South Maryland Parkway, Suite 106
4    Las Vegas, Nevada 89123
5    (702) 337-2322
     (702) 329-5881 (fax)
6
     mk@kindlaw.com
7
     George Haines, Esq.
8
     Nevada Bar No.: 9411
9    Gerardo Avalos, Esq.
10   Nevada Bar No.: 15171
     FREEDOM LAW FIRM
11
     8985 S. Eastern Ave., Suite 350
12   Las Vegas, Nevada 89123
13   (702) 880-5554
14   (702) 385-5518 (fax)
     Ghaines@freedomlegalteam.com
15
     Counsel for Plaintiff Alex Hodson
16
17                    UNITED STATES DISTRICT COURT
                           DISTRICT OF NEVADA
18
19    Alex Hodson,                            Case No.:
20
                     Plaintiff,               Complaint for damages under the
21     v.                                     Fair Debt Collection Practices Act,
22                                            15 U.S.C. § 1692 et seq.
      Navient Solutions, LLC,
23                                            Jury trial demanded
24                   Defendant.
25
26
27
     _____________________
     COMPLAINT                            -1-
             Case 2:21-cv-01274-APG-DJA Document 1 Filed 07/02/21 Page 2 of 7




1                                           Introduction
2    1. In enacting the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (the
3       “FDCPA”), Congress found abundant evidence of the use of abusive, deceptive,
4       and unfair debt collection practices by many debt collectors, and determined that
5       abusive debt collection practices contribute to bankruptcies, marital instability,
6       the loss of jobs, and invasions of individual privacy. The FDCPA is intended to
7       eliminate abusive debt collection practices by debt collectors. The Act ensures
8       that law-abiding debt collectors are not competitively disadvantaged, and protects
9       consumers against debt collection uniformly among the States.
10   2. Alex Hodson (“Plaintiff”), by counsel, brings this action to challenge the actions
11      of Navient Solutions, LLC (“Defendant”), with regard to Defendant’s unlawful
12      attempts to collect debt from Plaintiff, causing harm to Plaintiff.
13   3. Plaintiff makes these allegations on information and belief, with the exception of
14      those allegations that pertain to Plaintiff, which Plaintiff alleges on personal
15      knowledge.
16   4. While many violations are described below with specificity, this Complaint
17      alleges violations of the statutes cited in their entirety.
18   5. Unless otherwise stated, all the conduct engaged in by Defendant took place in
19      Nevada.
20   6. Any violations by Defendant were knowing, willful, and intentional, and
21      Defendant did not maintain procedures reasonably adapted to avoid any such
22      violations.
23                                    Jurisdiction and Venue
24   7. Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331 (federal question
25      jurisdiction).
26   8. This action arises out of Defendant’s violations of the FDCPA.
27
      _____________________
      COMPLAINT                                  -2-
             Case 2:21-cv-01274-APG-DJA Document 1 Filed 07/02/21 Page 3 of 7




1    9. Defendant is subject to personal jurisdiction in Nevada, as it is registered with the
2       Nevada Secretary of State and conducts business in Nevada, and attempted to
3       collect debt from Plaintiff in Nevada.
4    10.Venue is proper pursuant to 28 U.S.C. § 1391 because all the conduct giving rise
5       to this complaint occurred in Nevada.
6                                            Parties
7    11.Plaintiff is a natural person who resides in Clark County, Nevada.
8    12.Plaintiff is alleged to owe a debt, and is a consumer as that term is defined by 15
9       U.S.C. § 1692a(3).
10   13.Defendant is a company that offers debt collection services.
11   14.Defendant uses an instrumentality of interstate commerce or the mails in a
12      business the principal purpose of which is the collection of debts; or who
13      regularly collects or attempts to collect, directly or indirectly, debts owed or due
14      or asserted to be owed or due another; and is a debt collector as defined by 15
15      U.S.C. § 1692a(6).
16   15.Defendant is a corporation doing business in the State of Nevada.
17   16.Unless otherwise indicated, the use of Defendant’s names in this Complaint
18      includes all agents, employees, officers, members, directors, heirs, successors,
19      assigns, principals, trustees, sureties, subrogees, representatives, and insurers of
20      the named Defendant.
21                                     Factual allegations
22   17.The following is some of the information Plaintiff is currently aware of, and it is
23      expected that after Plaintiff conducts discovery, these allegations will be
24      bolstered and enhanced through discovery.
25   18.Plaintiff guaranteed a portion of his daughter-in-law, Raina Danielle Hodson's,
26      student loan from Defendant (the "debt").

27
      _____________________
      COMPLAINT                                  -3-
             Case 2:21-cv-01274-APG-DJA Document 1 Filed 07/02/21 Page 4 of 7




1    19.The debt was incurred primarily for personal, family or household purposes and
2       the debt is therefore a debt as that term is defined by 15 U.S.C. §1692a(5).
     20.The validity of the alleged debt in regard to Plaintiff is immaterial to this action,
3
        and Plaintiff currently takes no position as to its validity.
4
         Defendant was unlawfully collecting an amount that was neither expressly
5
                     authorized by any agreement nor permitted by law
6
     21.On or about October 30, 2019, Plaintiff's son and daughter in law filed
7       bankruptcy as one under Chapter 13, Case No. 19-17003-BTB.
8    22. At the time of the bankruptcy filing, Plaintiff's daughter in law owed debt to the
9       Defendant which was included in bankruptcy.
10   23.Defendant continued collection after being notified of the Debtor's Chapter 13

11      filing. Specifically, Defendant contacted Plaintiff by telephone on December 10,

12      December 18, December 19, December 20, and December 26, of 2019.

13      Additionally, Defendant contacted Plaintiff by mail on January 13, February 6,

14      February 13, March 12, March 13, April 3, and April 9, of 2020.

15   24.Accordingly, Defendant unlawfully collected an amount that was not permitted

16      by law.

17   25.Under the FDCPA, a “debt collector may not use unfair or unconscionable means

18      to collect or attempt to collect any debt.” 15 U.S.C. § 1692f. The Act prohibits

19      “the collection of any amount (including any interest, fee, charge, or expense

20      incidental to the principal obligation) unless such amount is expressly authorized

21      by the agreement creating the debt or permitted by law.” 15 U.S.C. § 1692f(1).
      ///
22
      ///
23    ///
24    ///
      ///
25    ///
26    ///
      ///
27
      _____________________
      COMPLAINT                                -4-
             Case 2:21-cv-01274-APG-DJA Document 1 Filed 07/02/21 Page 5 of 7




1                                      Plaintiff’s damages
2    26.Plaintiff has suffered emotional distress and mental anguish as a result of
3       Defendant’s actions described herein. Defendant's utilization of pressure tactics in
4       efforts to collect the debt has created significant stress on Plaintiff's relationship
5       with his son's family, leading Plaintiff and his wife to develop anxiety,
6       depression, and insomnia. Further, Plaintiff and his wife have developed marital
7       problems due to the stress regarding Defendant's collection efforts. In addition,
8       Plaintiff incurred out-of-pocket costs and time in attempts to dispute Defendant’s
9       actions. Further, Plaintiff suffered humiliation and embarrassment when Plaintiff
10      needed to seek the help of others, including friends, family, and an attorney,
11      because Plaintiff felt helpless against Defendant.
12                                    First Cause of Action
13                            Fair Debt Collection Practices Act
14                                  15 U.S.C. §§ 1692 et seq.
15   27.Plaintiff repeats, re-alleges, and incorporates by reference, all other paragraphs of
16      the Complaint as though fully stated herein.
17   28.Defendant’s conduct violated § 1692d in that Defendant engaged in conduct the
18      natural consequence of which was to harass, oppress, or abuse any person in
19      connection with the collection of a debt. Specifically, Defendant’s continued
20      demands for Plaintiff to pay, despite Defendant having knowledge of the
21      bankruptcy filing had the natural consequence to harass, oppress, or abuse a
22      consumer.
23   29.Defendant’s conduct violated § 1692e(5) by threatening to take action against
24      Plaintiff which could not be legally taken in connection with the debt.
25   30.Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used unfair
26      and unconscionable means to collect a debt .
27
      _____________________
      COMPLAINT                                -5-
            Case 2:21-cv-01274-APG-DJA Document 1 Filed 07/02/21 Page 6 of 7




1    31.Defendant’s conduct violated 15 U.S.C. § 1692f(l) in that Defendant attempted to
2       collect an amount not expressly authorized by the agreement creating the debt or
3       permitted by law.
4    32.The foregoing acts and omissions constitute numerous and multiple violations of
5       the FDCPA, including but not limited to each and every one of the above-cited
6       provisions of the FDCPA.
7    33.As a result of each and every violation of the FDCPA, Plaintiff is entitled to
8       actual damages pursuant to 15 U.S.C. § 1692k(a)(1), statutory damages up to
9       $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A) and reasonable attorney’s fees
10      and costs pursuant to 15 U.S.C. § 1692k(a)(3) from Defendant.
11                                     Prayer for relief
12   34.Wherefore, Plaintiff prays that judgment be entered against Defendant, and
13      Plaintiff be awarded damages from Defendant, as follows:
14            ● An award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
15            ● An award of statutory damages of $1,000.00 pursuant to 15 U.S.C. §
16               1692k(a)(2)(A);
17            ● An award of costs of litigation and reasonable attorney’s fees, pursuant
18               to 15 U.S.C. § 1692k(a)(3); and
19            ● Any other relief that this Court deems just and proper.
20    ///
      ///
21
      ///
22    ///
23    ///
      ///
24    ///
25    ///
      ///
26
      ///
27    ///

      _____________________
      COMPLAINT                              -6-
             Case 2:21-cv-01274-APG-DJA Document 1 Filed 07/02/21 Page 7 of 7




1                                         Jury Demand
2    35.Pursuant to the Seventh Amendment to the Constitution of the United States of
3       America, Plaintiff is entitled to, and demands, a trial by jury.
4
         Dated: June 25, 2021.
5
6
                                               Respectfully submitted,
7
8
                                               KIND LAW
9
10                                             /s/ Michael Kind         .
                                               Michael Kind, Esq.
11                                             8860 South Maryland Parkway, Suite 106
12                                             Las Vegas, Nevada 89123
13
                                               FREEDOM LAW FIRM
14
15                                             /s/ George Haines            .
                                               George Haines, Esq.
16                                             Gerardo Avalos, Esq.
17                                             8985 S. Eastern Ave., Suite 350
                                               Las Vegas, Nevada 89123
18                                             Counsel for Plaintiff Alex Hodson
19
20
21
22
23
24
25
26
27
      _____________________
      COMPLAINT                                 -7-
